Honorable Jack McCoy State Representative 712 McNeil Street Malvern, AR 72104
Dear Representative McCoy:
This is in response to your request for an opinion Senate Bill 234 which became Act 839 of 1983 and is compiled at Ark. Stat. Ann. 47-543 et seq. (Supp. 1983).
Your specific questions are as follows:
  "Does SB 234 apply to the trespass laws of Arkansas,  If so, how?" "Could this Act then be interpreted as a killer bill as far as leasing of hunting rights go?"
Act 839 of 1983 makes it unlawful for any person, individually or collectively, to interfere with the lawful taking or process of taking wildlife with the intent to prevent the taking or pursuit thereof.
The Act itself in no way addresses or affects the current trespass laws existing in the State of Arkansas.
The clear language of the Act is to prevent individuals or groups from interfering with the lawful taking of wildlife.  By way of explanation there are organizations, principally Green Peace, which seek to prevent the killing of wildlife in any manner. These organizations have in some areas of the country interfered with hunters who were lawfully in pursuit of wildlife.  On some occasions they have disturbed the wildlife during hunting season to prevent them from being shot.
This is the type of activity sought to be prevented by Act 839.
As stated above, the Act does NOT affect the trespass laws nor does it in any way affect the rights of individuals to lease their property to those who wish to hunt or fish on the property.
You have attached to your request a copy of a notice which is being widely circulated throughout the State which states in part as follows:
  "Those who claim they have hunting rights leased on certain forest lands can be arrested if they attempt to prevent others from hunting in these forest lands, leased hunting rights are not law, merely an agreement, and does not, by law, limit, prohibit, or alter the right of others to hunt on these lands, now upon request and payment, a warrant can lawfully be issued, for the arrest of a person or persons who attempt to prevent a person or persons from hunting on these forest lands.
Leased hunting rights do not make it unlawful for others to hunt on these lands, therefore no one has the right or power under law, to attempt to prevent others from hunting on these lands, under the law, any lawful hunting season, a hunter is lawfully hunting in these forest lands, leased hunting rights or no leased hunting rights.  So remember, you can now be arrested lawfully, if any attempt is made to prevent any person or persons from hunting on these lands.
This also applies to any stream or river, (or lake, which is not a man made reservoir under fence,) and 20 feet from the waters edge, cannot be blocked so as to prevent access on any running stream of this state by the public, on natural creeks, rivers or lakes.
Sorry, but its the law."
This is a totally erroneous statement of the law.
It is a criminal offense to enter or remain unlawfully upon the premises of another person.  Ark. Stat. Ann. 41-2004.
A leasehold is an interest in real property sufficient to invoke the protection of the criminal trespass laws.  Therefore, one who leases property, even if only for the purpose of acquiring hunting rights, is entitled to the protection of the criminal trespass laws and may have any unauthorized person removed from their property.
The foregoing opinion, which I hereby approve, was prepared by Robert R. Ross Deputy Attorney General.